Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
INFORMATION REQUIREMENT
Requirement for Information – 37 C.F.R. § 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Applicant is required to provide any information he is in possession of, or aware of, that is relevant to the instant application. 
This is a request for factual information, requiring the submission of information known to Applicant concerning the claimed subject matter or related art, and/or other factual information pertinent to patentability.
The examiner has conducted an extensive search, but could not determine what chemical compounds, having distinct chemical structures, are encompassed by the genus of “an ester of a polyhydric alcohol and a C1 carboxylic acid (which is formic acid), where said ester has an HLB value of 3 or greater” of instant claim 20 (amendment of 5 February 2021), nor could the examiner determine what chemical compounds are actually encompassed by the genus of claim 21, which defines the polyhydric alcohol to be a sugar and/or a sugar alcohol.
In response to this requirement, please provide:
a list of chemical compounds, encompassed by the instant claims, having distinct chemical structures, which are formate esters with polyhydric alcohol, wherein the esters have an HLB value of 3 or greater. Please show the chemical structures of the esters encompassed by the instant claims, as amended on 5 February 2021, and their HLB values. 

The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136 and has a shortened statutory period of TWO (2) MONTHS. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.                                                                                                                                                                                    
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/IRINA NEAGU/Primary Examiner, Art Unit 1627